Citation Nr: 1219754	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  08-29 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess of 10 percent for service-connected right knee, status post donor site bone patellar graft. 

2.  Entitlement to an increased initial evaluation in excess of 10 percent for service-connected residual, partial meniscectomy, left knee. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from October 1980 to May 1984, and from April 2003 to May 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service-connection for residual, partial meniscectomy, left knee, evaluated as 10 percent disabling, and which granted service connection for right knee, status post donor site bon patellar graft, evaluated as noncompensable (0 percent disabling).  In each case, the RO assigned an effective date for service connection of July 14, 2005.  The Veteran appealed the issues of entitlement to increased initial evaluations.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In September 2008, the RO granted the increased initial evaluation claim for the right knee, to the extent that it assigned a 10 percent evaluation for the right knee, with an effective date of July 14, 2005.  Since this increase did not constitute a full grant of the benefit sought, the right knee increased initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  

In this case, the Veteran's representative's written brief presentation, dated in April 2012, shows that it is asserted that the Veteran's bilateral knee symptoms have worsened since his most recent VA examination (in October 2007).  Under the circumstances, on remand, the Veteran should be afforded another examination of his knees.  

The Veteran is hereby notified that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all sources of treatment for knee symptoms, since June 2008 (i.e., since the most recent treatment report of record).  After obtaining all necessary authorizations, the RO/AMC should attempt to obtain these identified records and associate them with the Veteran's claims file.    
 
If the RO/AMC is unable to make contact with any identified private health care providers, or if no response is received from them within a reasonable amount of time, the RO/AMC should document such results in the claims file. 

2.  After the development discussed in the first paragraph of this remand has been completed, arrange for the Veteran to undergo an examination to evaluate his service-connected bilateral knee disabilities. 

The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner should conduct range of motion testing of the bilateral knees (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in either knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate or severe.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After ensuring that the development is complete, re-adjudicate the claims.  If either claim is not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


